Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment after final
1.	Applicant’s amendment, filed on February 12, 2021 has been considered and entered in full.
2.	Applicant’s amendments to the claims have been considered and are persuasive; therefore all the rejections on the respective claims have been withdrawn.

Allowable Subject Matter
Reasons of Allowance:
3. 	Claims 29, 2-8, 11 and 30 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The closest prior art as cited (Stuck et al., U.S. Patent Publication no. 2011/0186629 A1) does not at least teach conducting a non-forensic level authentication in the supply chain by a mobile imaging device in combination with conducting a forensic level authentication in the supply chain by a high-resolution 3D scanner in combination with other limitations, as recited in claim 29.  Therefore claim 29 is allowed. All other claims depending on claim 29 are allowable at least by dependency on claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 18, 2021